COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause numbers:           01-17-00871-CR
Style:                   Billy R. Strahan v. The State of Texas
Date motion filed*:      February 12, 2018
Type of motion:          Motion to Abate the Appeal and Remand to the Trial Court for a
                         Determination of Appellant’s Right to Appeal or in the Alternative
                         Motion to Extend Time to File Appellate Brief
Party filing motions:    Appellant’s appointed counsel, Daucie Schindler
Document to be filed:    Appellant’s brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 February 12, 2018
       Number of extensions granted:          0       Current Due Date: February 12, 2018
       Date Requested:                    N/A (30 days from the filing of the SCR)

Ordered that motion is:
       Granted, in part
              If document is to be filed, document due: March 19, 2018.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _Appellant’s motion to abate the appeal is dismissed as moot because a
          compliant supplemental clerk’s record attaching a certification of appellant’s right of
          appeal was filed on February 9, 2018. Appellant’s alternative motion for an extension
          of time to file his brief is granted until 30 days from the date of this Order.

Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: February 15, 2018




November 7, 2008 Revision